Digitally signed by
                                                                              Reporter of Decisions
                           Illinois Official Reports                          Reason: I attest to the
                                                                              accuracy and integrity
                                                                              of this document
                                                                              Date: 2017.06.21
                                  Appellate Court                             09:28:51 -05'00'




       North Spaulding Condominium Ass’n v. Cavanaugh, 2017 IL App (1st) 160870



Appellate Court       NORTH SPAULDING CONDOMINIUM ASSOCIATION, an
Caption               Illinois Not-for-Profit Corporation, Plaintiff and Counterdefendant-
                      Appellee v. MICHAEL CAVANAUGH and TIFFANY
                      CAVANAUGH, Defendants and Counterplaintiffs-Appellants.



District & No.        First District, Second Division
                      Docket No. 1-16-0870



Rule 23 order filed   February 14, 2017
Motion to publish
granted               March 27, 2017
Opinion filed         March 31, 2017



Decision Under        Appeal from the Circuit Court of Cook County, No. 13-M1-717924;
Review                the Hon. David A. Skryd, Judge, presiding.



Judgment              Affirmed in part; vacated in part; remanded with instructions.


Counsel on            Kory Cotter Heather & Richardson, LLC, of Chicago (Elliot
Appeal                Richardson, Britney Zilz, and Ryan D. Gibson, of counsel), for
                      appellants.

                      Girard Law Group, P.C., of Chicago (Andrew A. Girard and John G.
                      Powers, of counsel), for appellees.
     Panel                    JUSTICE PIERCE delivered the judgment of the court, with opinion.
                              Justices Neville and Mason concurred in the judgment and opinion.


                                               OPINION

¶1          Plaintiff North Spaulding Condominium Association (North Spaulding) initiated a forcible
       entry and detainer action against the defendant unit owners Michael and Tiffany Cavanaugh
       (collectively, the Cavanaughs) for unpaid assessments, seeking possession of the unit and a
       money judgment. In North Spaulding Condominium Ass’n v. Cavanaugh, 2017 IL App (1st)
153387-U (North Spaulding I), we affirmed the trial court’s dismissal of the Cavanaughs’
       counterclaim against North Spaulding and the Cavanaughs’ third-party complaint against
       Westward Management, Inc. (Westward). While North Spaulding I was on appeal, the forcible
       case proceeded to a bench trial. After the close of the condominium association’s case in chief,
       the Cavanaughs moved for judgment in their favor pursuant to section 2-1110 of the Code of
       Civil Procedure (Code) (735 ILCS 5/2-1110 (West 2014)). The trial court denied the motion.
       The Cavanaughs rested without presenting any witnesses or introducing any evidence. The
       trial court entered judgment in favor of North Spaulding. The Cavanaughs filed a combined
       motion for a new trial and to reconsider the denial of their motion for judgment in their favor,
       which the trial court denied. The trial court then granted North Spaulding’s petition for
       attorney fees. The Cavanaughs timely appeal. For the following reasons, we affirm in part,
       vacate in part, and remand.

¶2                                          BACKGROUND
¶3         A more complete procedural history of this case can be found in North Spaulding I. In that
       order, we affirmed the trial court’s dismissal of the Cavanaughs’ counterclaim against North
       Spaulding and the Cavanaughs’ third-party complaint against Westward. Those issues were
       before us on interlocutory appeal based on the trial court’s finding pursuant to Illinois Supreme
       Court Rule 304(a) (eff. Mar. 8, 2016). While North Spaulding I was pending in this court, the
       matter proceeded to a bench trial on North Spaulding’s forcible entry and detainer complaint.
       Here, we recite only those facts relevant to the issues before us.
¶4         On August 1, 2013, North Spaulding filed a verified complaint against the Cavanaughs,
       alleging that they had “refused and failed” to pay their monthly condominium association
       assessments since September 1, 2012. North Spaulding alleged that on December 5, 2012, it
       sent a notice of nonpayment and a demand for possession (hereinafter Notice and Demand) to
       the Cavanaughs’ condominium unit, that the Cavanaughs were delinquent, and asserted that
       North Spaulding was entitled to possession of the condominium unit and a judgment for
       unpaid and accrued common expenses along with late fees, interest, and attorney fees.
¶5         The Cavanaughs answered and filed an amended counterclaim against North Spaulding
       and an amended third-party complaint against Westward. They also asserted three affirmative
       defenses: waiver, “improper motive,” and “insufficient notice.” The trial court granted motions
       to dismiss the amended counterclaim against North Spaulding and amended third-party
       complaint against Westward, which we affirmed in North Spaulding I.
¶6         On December 22, 2015, the matter proceeded to a bench trial. North Spaulding called
       Daniel O’Connor, a Westward employee and the property manager for the condominium

                                                   -2-
       building. He testified that North Spaulding was a not-for-profit condominium association
       organized under the Condominium Property Act (765 ILCS 605/1 et seq. (West 2014)) and
       governed by the condominium association’s declaration. The declaration provides that each
       unit owner is responsible for paying assessments in equal monthly installments. The
       declaration also provides that North Spaulding is entitled to take possession of a unit in the
       event of default and that the assessments, interest, costs, and attorney fees will become the unit
       owner’s obligation.
¶7         O’Connor testified that he was familiar with collection letters sent by North Spaulding. He
       testified that they were stored on a server, that the letters could be accessed through a program
       called SmartSearch, and that he was familiar with the storage and retrieval methods used by
       Westward. He indentified the December 5, 2012, Notice and Demand as a “record made by a
       person with knowledge of or made from information transmitted by a person with knowledge
       of the acts and events appearing on it,” that it was made at or near the time of the acts and
       events appearing on it, that it was the regular practice of Westward as agent for North
       Spaulding to make such records, that it was a record kept in the course of regularly conducted
       business, and that the copy provided to him was a true and correct copy of the notice sent by
       Westward. He described how the records were stored and accessed and that a Westward
       employee creates notices from the information gathered from SmartSearch and sends out the
       notices by certified mail to the unit owner. The Cavanaughs repeatedly objected to O’Connor’s
       foundation testimony and objected to the Notice and Demand being admitted into evidence
       because of a lack of foundation, the Notice and Demand was hearsay, and the Notice and
       Demand “has not been signed by the witness. It was signed by a third party.” The trial court
       overruled the objections and admitted the Notice and Demand into evidence. O’Connor
       testified that it was the corporate procedure of Westward to send a Notice and Demand for
       possession to all known addresses for a unit owner. The Notice and Demand sent to the
       Cavanaughs stated that the unpaid assessments and accrued fees and fines totaled $1074.56.
¶8         O’Connor identified Westward’s ledger as a “record made by a person with knowledge of
       or made from information transmitted by a person with knowledge of the [acts] and events
       appearing on it,” that it was made or updated at or near the time of the acts and events
       appearing on it, that it was the regular practice of Westward as agent for North Spaulding to
       make such records, and that it was a record kept in the course of regularly conducted business.
       He testified that Westward stores ledger information in a computer program called Buildium,
       which allows for records to be accessed in a variety of ways. Over the Cavanaughs’
       foundational objection, the trial court admitted the ledger into evidence, which reflected a total
       unpaid balance of $3204.26.
¶9         On cross-examination, O’Connor stated that he began working for Westward in October
       2013. He admitted that he was not employed by Westward at the time the Notice and Demand
       was sent. During cross-examination, the Cavanaughs’ counsel sought to question O’Connor
       regarding whether he attended any condominium board meetings, whether he was familiar
       with any notices of such meetings, various entries on the ledger, and whether unit repairs were
       charged to the Cavanaughs. North Spaulding objected to each line of questioning without
       stating a basis for the objection, and the trial court sustained the objections without asking for a
       basis for the objections.
¶ 10       After North Spaulding rested its case in chief, the Cavanaughs presented a written “Motion
       to Find for Defendants at the Close of Plaintiff’s Evidence” pursuant to section 2-1110 of the

                                                    -3-
       Code (735 ILCS 5/2-1110 (West 2014)). They asserted for the first time that a prima facie case
       for forcible entry and detainer includes proving that a condominium board properly noticed a
       meeting open to unit owners and voted on whether to initiate litigation against a unit owner. In
       support, the Cavanaughs cited section 18(a)(9) of the Condominium Property Act (765 ILCS
       605/18(a)(9) (West 2014)) and Palm v. 2800 Lake Shore Drive Condominium Ass’n, 2014 IL
       App (1st) 111290. The Cavanaughs argued that North Spaulding failed to present any evidence
       that the unit owners were properly notified of a meeting or that a vote was taken authorizing
       the forcible entry and detainer case against the Cavanaughs. After argument, the trial court
       denied the motion.
¶ 11        The Cavanaughs waived their case in chief and rested. After closing arguments, the trial
       court found in favor of North Spaulding, entering a judgment for possession and a money
       judgment in the amount of $3204.26, plus $926.26 in costs.
¶ 12        North Spaulding then filed a verified petition seeking $22,493.10 in attorney fees. The fee
       petition was supported by an affidavit and supporting invoices. The Cavanaughs responded
       that the fees were excessive, that many of the charges were related to defending the
       Cavanaughs’ counterclaim and third-party complaint, that certain fees were unsupported, and
       that the hourly rates charged were too high. On February 8, 2016, after a hearing, the trial court
       granted the fee petition, awarding North Spaulding $23,177.50 in attorney fees.
¶ 13        On January 21, 2016, the Cavanaughs filed a combined motion to reconsider the denial of
       their section 2-1110 motion for judgment and a motion for a new trial. They argued that the
       trial court misapplied the law because North Spaulding presented no evidence that it gave
       proper notice of an association board meeting or that the association board voted to initiate the
       forcible action. In their motion for a new trial, the Cavanaughs argued that the trial court
       sustained objections when North Spaulding’s counsel gave no basis for the objection. They
       argued that O’Connor did not lay a proper foundation for the Notice and Demand or the ledger.
       The Cavanaughs’ motion for a new trial cited no case law.
¶ 14        On March 8, 2016, the trial court denied the Cavanaughs’ motion to reconsider and for a
       new trial. The Cavanaughs timely filed their notice of appeal on March 28, 2016, identifying
       the orders subject to their appeal as the December 22, 2015, judgment order, the February 8,
       2016, order granting North Spaulding’s attorney fee petition, and the March 8, 2016, order
       denying their motion to reconsider and for a new trial.

¶ 15                                           ANALYSIS
¶ 16       At the outset, we note that the Cavanaughs’ statement of facts does not comply with Illinois
       Supreme Court Rule 341(h)(6) (eff. Jan. 1, 2016). They repeatedly interject argument into their
       statement of facts, and on several occasions, include citations to the record that do not support
       the purported “fact.” For example, the Cavanaughs assert that they “have not resided in the
       Unit since prior to 2012, of which [North Spaulding] was aware.” To support this assertion,
       they cite to the factual allegations of their own counterclaim. But in that pleading, the
       Cavanaughs never alleged that they resided somewhere other than the condominium unit in
       2012. And while they alleged that North Spaulding “knew” that they did not reside at the
       condominium unit, the Cavanaughs never established any evidence that would show this to be
       true.
¶ 17       We also observe that the Cavanaughs regularly fail to cite to the record in support of their
       argument, in violation of Illinois Supreme Court Rule 341(h)(7) (eff. Jan. 1, 2016). These

                                                   -4-
       violations are not severe enough to warrant striking their statement of facts, their brief, or
       dismissing their appeal, however we remind them that we have the discretion to do so. Because
       we have the benefit of our decision in North Spaulding I, as well as the trial transcript and the
       record on appeal, we will proceed to address the merits of their arguments.
¶ 18        On appeal, the Cavanaughs raise three arguments. First, they argue that the trial court erred
       in denying their motion for a judgment in their favor at the close of North Spaulding’s case,
       and in denying their subsequent motion to reconsider. Next, they argue that the trial court
       abused its discretion by denying their motion for a new trial. Finally, they argue that the trial
       court abused its discretion by granting North Spaulding’s petition for attorney fees.
¶ 19        First, we address the denial of the Cavanaughs’ motion for a judgment in their favor at the
       close of North Spaulding’s case in chief. The Cavanaughs argue that to prove a prima facie
       case for recovery of unpaid assessments and for possession under the Forcible Entry and
       Detainer Act, North Spaulding was required to prove: “(a) first, that a meeting was held to
       consider whether or not to institute collection proceedings against [the Cavanaughs]; (b) that a
       vote was taken during an open portion of that meeting by [North Spaulding] to institute
       litigation; and (c) that North Spaulding gave proper notice of such meeting where collection
       proceedings were discussed and/or voted on to [the Cavanaughs] within forty-eight hours
       before the meeting convened.” The Cavanaughs argue that under section 18(a)(9) of the
       Condominium Property Act, all meetings of the board of managers for a condominium
       association must be open to any unit owner with proper notice, and that all votes must be made
       at an open meeting. They also argue that in Palm, 2014 IL App (1st) 111290, ¶¶ 51-59, we held
       that in order to pursue litigation, a condominium association must show that it held a meeting,
       voted, and gave proper notice to unit owners.
¶ 20        The trial court must engage in a two-phase analysis when ruling on a motion made pursuant
       to section 2-1110 of the Code (735 ILCS 5/2-1110 (West 2014)). The standard of review
       depends, in part, on the substance of the motion and the trial court’s ruling. First, the trial court
       considers whether the plaintiff has produced some evidence in support of each element of their
       prima facie case. Barnes v. Michalski, 399 Ill. App. 3d 254, 263 (2010). A trial court’s ruling
       on this first phase requires making a determination as a matter of law, which we review
       de novo. Id. at 263-64. If the trial court finds that the plaintiff has presented some evidence on
       each element, the trial court must then weigh the evidence to determine if any element of the
       prima facie case has been negated. Id. We review these determinations under the manifest
       weight of the evidence standard. Id. at 264. Here, the Cavanaughs did not argue the sufficiency
       of North Spaulding’s case, but instead argued that North Spaulding’s claim failed as a matter
       of law. As such, we review the denial of Cavanaughs’ motion for judgment at the close of
       North Spaulding’s case de novo.
¶ 21        The Condominium Property Act (765 ILCS 605/1 et seq. (West 2014)) and the Forcible
       Entry and Detainer Act (735 ILCS 5/9-101 et seq. (West 2014)) set forth the procedures
       available to a condominium association for recovering unpaid assessments. Section 18(o) of
       the Condominium Property Act requires that a condominium association’s bylaws provide that
       “the association shall have no authority to forbear the payment of assessments by any unit
       owner.” 765 ILCS 605/18(o) (West 2014). Furthermore, the board of managers “shall exercise
       the care required of a fiduciary of the unit owners” in carrying out its powers and duties,
       including the collection of assessments and the imposition of charges for late payment of a unit


                                                     -5-
       owner’s proportionate share of the common expenses. 765 ILCS 605/18.4(d), (l) (West 2014).
       Section 9.2(a) of the Condominium Property Act provides:
               “In the event of any default by any unit owner *** the board of managers *** shall
               have such rights and remedies as provided in the [Condominium Property] Act ***
               including the right to maintain an action for possession against such defaulting unit
               owner *** for the benefit of all the other unit owners in the manner prescribed by
               Article IX of the Code of Civil Procedure [735 ILCS 5/9-101].” 765 ILCS 605/9.2(a)
               (West 2014); see also Knolls Condominium Ass’n v. Harms, 202 Ill. 2d 450, 456
               (2002).
¶ 22       A “prime purpose of the Forcible Entry and Detainer Act *** is to provide a speedy
       remedy to give possession to those entitled to it.” Sawyier v. Young, 198 Ill. App. 3d 1047,
       1052 (1990); see also Wells Fargo Bank, N.A. v. Watson, 2012 IL App (3d) 110930, ¶ 14.
       Section 9-102(a)(7) of the Forcible Entry and Detainer Act provides that a condominium
       association is entitled to possession of a condominium unit when a unit owner fails or refuses
       to pay their proportionate share of common expenses, the condominium association serves a
       demand in compliance with section 9-104.1 of the Forcible Entry and Detainer Act, and the
       unit owner fails to pay the amount claimed within the time proscribed. 735 ILCS 5/9-102(a)(7)
       (West 2014). Section 9-104.1 requires the condominium association to provide notice that the
       unit owner has at least 30 days to satisfy the demand and set forth the amounts claimed and
       when those amounts were originally due along with late charges, interest, and attorney fees.
       735 ILCS 5/9-104.1(a) (West 2014). The notice must include specific language that only full
       payment will be accepted to invalidate the demand unless otherwise agreed to in writing. 735
       ILCS 5/9-104.1(b) (West 2014). The demand must be served in accord with section 9-104.1(c)
       (735 ILCS 5/9-104.1(c) (West 2014)).
¶ 23       We find that the trial court properly denied the Cavanaughs’ section 2-1110 motion for
       judgment because North Spaulding was not required, as part of its prima facie case for
       possession and recovery of unpaid assessments, to prove that it properly noticed and conducted
       an association board meeting where a vote was taken to authorize the forcible action. The only
       case to which the Cavanaughs cite in support of their argument is our decision in Palm. There,
       a unit owner sought injunctive relief against the condominium association for allegedly
       violating the Condominium Property Act by conducting board business in “working sessions”
       that were not open to unit owners. Palm, 2014 IL App (1st) 111290, ¶ 19. The trial court
       granted summary judgment in favor of the plaintiff, finding that the defendant condominium
       association violated its “declaration and the Not for Profit Act by undertaking to defend the
       instant case without taking a vote in an open meeting as to whether to pursue the litigation.” Id.
       ¶ 26. The trial court enjoined the board from “addressing, acting on, voting on, and making
       decisions on affairs” except in properly noticed meetings open to unit owners. Id. ¶ 28. On
       appeal, we found that the “working sessions” constituted “conducting board business” as used
       in the Condominium Property Act’s definition of board “meeting” in section 2(w), and
       therefore needed to be done in open meetings. Id. ¶¶ 54-55. We went on to state that the
       “question of whether to assert or defend a lawsuit and, necessarily, whether to expend
       association funds and resources on such litigation is clearly a question involving the business
       of the association,” and section 18(a)(9) of the Condominium Property Act “specifically
       provides that the board must vote on any litigation matter at meeting [sic] open to all unit
       owners.” Id. ¶ 87.

                                                   -6-
¶ 24        The Cavanaughs’ reliance on Palm is misplaced, and no court has applied Palm in the
       manner urged by the Cavanaughs. Palm was not a forcible entry and detainer case and did not
       directly analyze the issue presented here: whether a condominium association, as part of its
       prima facie case in a forcible entry and detainer action, must prove that it properly noticed a
       board meeting, open to unit owners, at which a vote was taken on the issue of whether to
       initiate an action for possession and to recover unpaid assessments. Nor did Palm address
       whether a unit owner may raise the failure to hold a meeting and vote to file a forcible entry
       and detainer lawsuit as a defense to a forcible entry and detainer action. In their appellant’s
       brief, the Cavanaughs cite no other case law and develop no further argument to support their
       position that an essential element of a forcible entry and detainer case is proof that the action
       was authorized by a board vote taken at a properly noticed meeting open to all unit owners.
¶ 25        The Cavanaughs’ position is also at odds with the Condominium Property Act and the
       Forcible Entry and Detainer Act. See Knolls Condominium Ass’n, 202 Ill. 2d at 457-58 (noting
       that section 9.2 of the Forcible Entry and Detainer Act “was adopted to provide a
       constitutionally permissible, quick method for collection of assessment arrearages” (internal
       quotation marks omitted)). Neither statute requires that a condominium association prove that
       it voted to initiate collection proceedings at a properly noticed meeting open to unit owners as
       an element of its forcible entry and detainer claim. The legislature amended both statutes to
       give condominium associations the right to use the Forcible Entry and Detainer Act to collect
       past due assessments (see id.) and, in doing so, did not include a requirement that the
       condominium association prove that a vote was held at a properly noticed meeting open to unit
       owners. In short, the issues in a forcible entry and detainer action brought by a condominium
       association are whether assessments are unpaid, how much is due, and whether reasonable
       attorney fees should be awarded to the association if successful. The legislature could have, but
       clearly did not, made the process of collecting necessary assessments more complicated by
       requiring formal proof of a collection duty in a forcible action. The Condominium Property
       Act requires the association board to collect unpaid assessments and gives the board no
       discretion is relieving a unit owner of their obligation to pay those assessments. This is a
       common sense provision that protects unit owners from shouldering costs that should be borne
       by a delinquent unit owner. In most instances, condominiums consist of a relatively small
       number of unit owners who are not professional building managers and are typically not
       assisted with sophisticated legal advice. The legislature clearly did not intend on providing a
       complicated or burdensome process for recovery of association expenses.
¶ 26        In sum, neither the Condominium Property Act nor the Forcible Entry and Detainer Act
       required North Spaulding to prove as an element of recovery that the litigation was authorized
       by a board vote at a properly noticed meeting open to all unit owners, and based on the record
       before the trial court and on appeal, we will not extend Palm to create any such requirement.
       Here, North Spaulding presented evidence at trial that, as a condominium association, it was
       entitled to possession of Cavanaughs’ unit for unpaid assessments under section 9-102(a)(7) of
       the Forcible Entry and Detainer Act (735 ILCS 5/9-102(a)(7) (West 2014)). North Spaulding
       presented evidence that the Cavanaughs had not paid their assessments since September 1,
       2012, that the Notice and Demand was given and served in accord with sections 9-102 and
       9-104.1 on December 5, 2012, and that the Cavanaughs owed $3204.26. At the close of North
       Spaulding’s case, the Cavanaughs, for the first time in the circuit court, interjected the issue of
       whether the association board voted to bring a forcible action in their section 2-1110 motion


                                                    -7-
       for judgment and then failed to develop a coherent argument that North Spaulding was
       required to prove that a vote had been taken as part of its prima facie case. They advance no
       additional argument on appeal. The Cavanaughs’ motion for judgment at the close of North
       Spaulding’s case in chief was properly denied.
¶ 27       Next, the Cavanaughs argue that the trial court abused its discretion by denying their
       motion for a new trial. They argue that the trial court improperly sustained North Spaulding’s
       objections during the Cavanaughs’ cross-examination of O’Connor when North Spaulding
       offered no basis for its objections. The Cavanaughs further claim that the trial court improperly
       admitted the Notice and Demand and North Spaulding’s ledger into evidence without an
       adequate foundation. We address these arguments in turn.
¶ 28       First, the Cavanaughs argue that the trial court should have sought a basis for North
       Spaulding’s objections during the cross-examination of O’Connor. During trial, the
       Cavanaughs attempted to ask O’Connor questions regarding the requirement that North
       Spaulding send notices of condominium board meetings and whether any such notices were
       sent. North Spaulding objected without stating a basis for the objection, and the trial court
       sustained the objections. The Cavanaughs argue that the basis for the objections is not clear
       from the context of the proceedings and that these questions were “clearly relevant and
       germane to the proceedings, as [they establish] that [O’Connor] could not testify as to whether
       [North Spaulding] had the authority to act.”
¶ 29       North Spaulding argues the Cavanaughs have forfeited this argument by failing to cite any
       authority in support of its contention that the basis of North Spaulding’s objections were not
       apparent from the context of the trial.1 They argue that the objections were clearly related to
       “germaneness” since the issue of whether the condominium board properly noticed and held a
       meeting at which it voted to initiate the forcible action is not germane to the issue of
       possession.
¶ 30       We review a trial court’s ruling on a motion for a new trial for an abuse of discretion.
       Snelson v. Kamm, 204 Ill. 2d 1, 36 (2003). Also, a trial court’s evidentiary rulings will not be
       overturned absent a clear abuse of discretion. In re Leona W., 228 Ill. 2d 439, 460 (2008). In
       order to warrant reversal of the trial court’s evidentiary rulings, the error must have been
       substantially prejudicial and affected the outcome of the case. Id. A trial court abuses its
       discretion only if it exceeds the bounds of reason and ignores recognized principles of law or if
       no reasonable person would take the position adopted by the court. Alm v. Loyola University
       Medical Center, 373 Ill. App. 3d 1, 4 (2007).
¶ 31       Although the parties reference Illinois Rule of Evidence 103 (eff. Oct. 15, 2015),2 they fail
       to discuss the more applicable rules of evidence. While North Spaulding refers to



           1
             We note that the Cavanaughs’ sole citation was to our unpublished order in People v. Varela, 2015
IL App (2d) 121360-U, which was entered pursuant to Rule 23 and which may not be cited as authority
       except under limited circumstances. Those circumstances are not present here, and we therefore
       disregard the citation.
           2
             Illinois Rule of Evidence 103 states:
                 “(a) Effect of Erroneous Ruling. Error may not be predicated upon a ruling which admits or
           excludes evidence unless a substantial right of the party is affected, and

                                                      -8-
       “germaneness” in its appellee’s brief as the basis for its trial court objections, having reviewed
       the trial transcript, it is clear that North Spaulding’s objections were rooted in relevance. See
       Ill. R. Evid. 401 (eff. Jan. 1, 2011) (“ ‘Relevant evidence’ means evidence having any
       tendency to make the existence of any fact that is of consequence to the determination of the
       action more probable or less probable than it would be without the evidence.”). Irrelevant
       evidence is not admissible. Ill. R. Evid. 402 (eff. Jan. 1, 2011). As discussed above, the first
       time that the Cavanaughs asserted their argument regarding the need for a properly-noticed
       board meeting and vote was in their motion for judgment at the close of North Spaulding’s case
       in chief. At trial, O’Connor was called as a witness to establish that North Spaulding was a
       condominium association, that it complied with its notice obligations under the Forcible Entry
       and Detainer Act by sending the Notice and Demand, and to establish the amount owed by the
       Cavanaughs. The trial court acted within its discretion by sustaining North Spaulding’s
       objections to questions about board meetings and votes without seeking a basis for those
       objections because, in context, they were not relevant to any issue being tried, specifically
       whether North Spaulding had established a right to a judgment for possession and unpaid
       assessments. Therefore, the trial court did not abuse its discretion in denying that portion of the
       Cavanaughs’ motion for a new trial.
¶ 32        Next, the Cavanaughs raise a similar argument with respect to the trial court sustaining
       objections without seeking a basis for the objection where the Cavanaughs sought to question
       O’Connor regarding certain entries in North Spaulding’s ledger. The Cavanaughs again claim
       that the trial court “excluded testimony that was highly relevant to the proceeding without any
       basis for doing so.” The Cavanaughs claim that this “affected the outcome of the trial, and thus,
       a new trial is appropriate.” The Cavanaughs’ appellant’s brief fails to identify the entries they
       wanted to explore, and they made no offer of proof in this regard.
¶ 33        The Cavanaughs have forfeited this point by failing to develop any meaningful argument in
       support. Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016); see also Housing Authority v. Lyles, 395 Ill.
       App. 3d 1036, 1040 (2009) (finding that failure to properly develop an argument does “not
       merit consideration on appeal and may be rejected for that reason alone”). They made no offer
       of proof that might establish the relevance of their questions and, on appeal, fail to offer any
       explanation as to the significance the entries in the ledger about which they sought to question
       O’Connor. The Cavanaughs argue that the ledger formed North Spaulding’s basis for
       damages, but they fail to develop any argument as to how any of the ledger entries were
       improperly admitted into evidence for the purpose of computing the total amount of North
       Spaulding’s damages. They also fail to direct our attention to the ledger entries about which
       they wanted to question O’Connor. There was no suggestion that any assessments were paid or
       incorrectly credited to the Cavanaughs. There was no suggestion by way of competent
       evidence or an offer of proof that the claimed amount due was excessive. They have therefore
       forfeited their argument that the trial court abused its discretion in denying their motion for a


                   (1) Objection. In case the ruling is one admitting evidence, a timely objection or motion to
              strike appears of record, stating the specific ground of objection, if the specific ground was not
              apparent from the context; or
                   (2) Offer of Proof. In case the ruling is one excluding evidence, the substance of the
              evidence was made known to the court by offer or was apparent from the context within which
              questions were asked.” Ill. R. Evid. 103(a)(1)-(2) (eff. Oct. 15, 2015).

                                                      -9-
       new trial on the basis of having sustained objections to questions about the ledger without a
       basis for those objections. Lyles, 395 Ill. App. 3d at 1040.
¶ 34        Next, the Cavanaughs argue that the trial court abused its discretion in denying their
       motion for a new trial because the trial court admitted the Notice and Demand and ledger into
       evidence without proper foundations. They argue that O’Connor, who was not employed by
       Westward until October 2013, could not lay the foundation for a document purportedly created
       in 2012, since he is unable to testify that the record was made in the ordinary course of
       business, or that it was made at or near the time of the event or occurrence.
¶ 35        The Cavanaughs fail to cite to the record on appeal in support of their argument and largely
       fail to cite any case law in support of their argument. Most glaringly, they fail to even mention
       Illinois Supreme Court Rule 236(a) (eff. Aug. 1, 1992) or Illinois Rule of Evidence 803(6) (eff.
       Apr. 26, 2012). These violations are grounds for forfeiture. See Lyles, 395 Ill. App. 3d at 1040.
       However, we understand the Cavanaughs’ argument and find that North Spaulding laid a
       sufficient foundation pursuant to Rule 236(a) and Illinois Rule of Evidence 803(6).
¶ 36        Rule 236(a) provides that:
                “Any writing or record, whether in the form of any entry in a book or otherwise, made
                as a memorandum or record of any act, transaction, occurrence, or event, shall be
                admissible as evidence of the act, transaction, occurrence, or event, if made in the
                regular course of any business, and if it was the regular course of the business to make
                such a memorandum or record at the time of such an act, transaction, occurrence, or
                event or within a reasonable time thereafter. All other circumstances of the making of
                the writing or record, including lack of personal knowledge by the entrant or maker,
                may be shown to affect its weight, but shall not affect its admissibility. The term
                ‘business,’ as used in this rule, includes business, profession, occupation, and calling of
                every kind.” Ill. S. Ct. R. 236(a) (eff. Aug. 1, 1992).
¶ 37        The Cavanaughs’ argument regarding O’Connor not being employed by Westward at the
       time the Notice and Demand was made and sent does not affect its admissibility but rather goes
       the weight to be given it by the trier of fact. Ill. S. Ct. R. 236(a) (eff. Aug. 1, 1992). Here,
       O’Connor identified the Notice and Demand sent to the Cavanaughs. He testified that it was
       the regular practice of Westward, as agent of North Spaulding, to prepare Notice and Demand
       letters kept in the course of Westward’s regularly conducted business activity made by a
       person with knowledge of or made from information given by a person with knowledge of the
       acts described therein, that the Notice and Demand letters are stored on a computer server, that
       he frequently works with such records, and that he was familiar with Westward’s storage and
       retrieval methods for documents such as the Notice and Demand. He testified that the Notice
       and Demand letter dated December 5, 2012, was a true and accurate copy of the one sent to the
       Cavanaughs, which was created at or near the time of the events described therein, and that it
       was Westward’s procedure to send such notices to all known addresses of the unit owner. He
       identified the Notice and Demand as a true and accurate copy of the one sent to the
       Cavanaughs. This testimony, coupled with the Cavanaughs’ admission that that the document
       was sent to their unit, clearly established that North Spaulding laid an adequate foundation
       under Rule 236(a), and the trial court did not abuse its discretion in admitting the Notice and
       Demand.
¶ 38        O’Connor also identified Westward’s ledger for the Cavanaughs’ unit. He testified that it
       was made by a person with knowledge or from information transmitted by a person with

                                                    - 10 -
       knowledge of the events, that it was made and updated at or the near the time of the events
       appearing in it, that it was Westward’s regular practice to make such records, and that they
       were kept in the ordinary course of business. He testified that he was familiar with Westward’s
       storage and retrieval procedures and the copy of the ledger he was shown was a true and
       accurate copy of the ledger for the Cavanaughs’ account. Again, this is an adequate foundation
       under Rule 236(a), and the trial court did not abuse its discretion in admitting the ledger into
       evidence.
¶ 39       In sum, the trial court did not abuse its discretion in denying the Cavanaughs’ motion for
       new trial where the trial court did not abuse its discretion in admitting the Notice and Demand
       or the account ledger into evidence.
¶ 40       Finally, the Cavanaughs argue that the trial court abused its discretion in granting North
       Spaulding’s petition for attorney fees. They argue that the fees requested by North Spaulding
       are “excessive and improper,” that the fees are not supported by the “documents” tendered to
       the trial court, and that North Spaulding improperly sought over $10,000 in fees in connection
       with the Cavanaughs’ counterclaim and third-party complaint. 3 Plaintiff’s argument cites
       virtually no authority in support of the claimed error.
¶ 41       Section 9.2(b) of the Condominium Property Act states that “[a]ny attorneys’ fees incurred
       by [an] Association arising out of default by an unit owner *** shall be added to, and deemed a
       part of, his respective share of the common expense.” 765 ILCS 605/9.2(b) (West 2014).
       Section 9-111 of the Forcible Entry and Detainer Act provides:
                “[W]hen [an] action is based upon the failure of an owner of a unit therein to pay when
                due his or her proportionate share of the common expenses of the property, or of any
                other expenses lawfully agreed upon or the amount of any unpaid fine, and if the court
                finds that the expenses or fines are due to the plaintiff, the plaintiff shall be entitled to
                the possession of the whole of the premises claimed, and judgment in favor of the
                plaintiff shall be entered for the possession thereof and for the amount found due by the
                court including interest and late charges, if any, together with reasonable attorney’s
                fees, if any, and for the plaintiff’s costs. The awarding of reasonable attorney’s fees
                shall be pursuant to the standards set forth in subsection (b) of this Section 9-111.” 735
                ILCS 5/9-111(a) (West 2014).
       Section 9-111(b) requires the trial court, when determining reasonable attorney fees, to
       consider: “(i) the time expended by the attorney; (ii) the reasonableness of the hourly rate for
       the work performed; (iii) the reasonableness of the amount of time expended for the work
       performed; and (iv) the amount in controversy and the nature of the action.” 735 ILCS
       5/9-111(b) (West 2014).
¶ 42       We begin by noting that the Cavanaughs assert, without citation to case law and without
       developing any legal argument, that the trial court abused its discretion by awarding North
       Spaulding attorney fees incurred in defending the Cavanaughs’ counterclaims. A plain reading
       of section 9.2 of the Condominium Property Act shows that “[a]ny attorneys’ fees incurred by
       [an] Association arising out of a default by [a] unit owner” become part of unit owners’
       respective share of the common expense. (Emphases added.) 765 ILCS 605/9.2(b) (West

           3
             North Spaulding and Westward were represented by the same attorneys in the trial court, and in
       this court, both in this case and in case No. 1-15-3387, although Westward is not actually a party to this
       appeal.

                                                      - 11 -
       2014). The statute does not expressly exclude fees incurred as a result of defending against a
       unit owners’ counterclaims, and we see no reason why the remaining unit owners should bear
       the cost of defending a counterclaim raised in an action brought of their behalf against a unit
       owner that purportedly is not meeting its obligation imposed by the Declaration. Similarly,
       section 9-111 of the Forcible Entry and Detainer Act provides that the condominium
       association may recover reasonable attorney fees. 735 ILCS 5/9-111(a) (West 2014). Again,
       the recoverable fees are not expressly limited to those incurred prosecuting the forcible action,
       but includes fees incurred by an association based on a unit owner’s failure to pay. The
       Cavanaughs have failed to establish that the fees incurred by North Spaulding in defense of the
       Cavanaughs’ counterclaim are not recoverable. We find that, under the plain and ordinary
       language of the applicable statutes, North Spaulding may recover reasonable attorney fees for
       defending against the Cavanaughs’ counterclaim. The trial court did not abuse its discretion in
       awarding North Spaulding attorney fees in connection with the Cavanaughs’ counterclaim.
¶ 43        The Cavanaughs also argue that North Spaulding’s fees were “excessive” since North
       Spaulding incurred almost $3000 in legal fees before obtaining service of process on the
       Cavanaughs and expended significant time responding to the Cavanaughs’ emergency motion
       for substitution of judge as a matter of right. The legislature is aware of the various provisions
       available to defendants in civil litigation, and it chose not to afford any limitation other than
       “reasonableness” on a condominium association’s ability to recover attorney fees. The
       Cavanaughs present virtually no argument demonstrating how the trial court abused its
       discretion, and merely urge us to agree that the fees were excessive. Whether the fees were
       excessive in light of the nature of the work performed is a matter within the trial court’s
       discretion. See 735 ILCS 5/9-111(b) (West 2014). We have reviewed the fee petition filed with
       the trial court, which was supported by detailed time records, and we are satisfied the fees
       sought are reasonable, particularly given the nature of the defense advanced by the
       Cavanaughs. Furthermore, the record on appeal does not include a transcript of the hearing on
       North Spaulding’s fee petition, nor have we been provided with a bystander’s report or any
       other report of the proceedings that might shed light on what factors were considered by the
       trial court. Any doubts that arise from the incompleteness of the record on appeal are resolved
       against the appellant, and the absence of the transcript of the hearing on the petition for
       attorney fees leaves us with no basis for holding that the trial court abused its discretion in
       determining the reasonableness of those fees. See Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92
       (1984).
¶ 44        The Cavanaughs raise two final arguments. First, they contend that the trial court abused its
       discretion in granting North Spaulding all of the attorney fees it sought where part of those fees
       appear to have been incurred defending Westward, the third-party defendant. Second, the
       Cavanaughs argue that North Spaulding was granted attorney fees in the amount of
       $23,117.50, when the fee petition sought $22,493.10,4 and that the trial court awarded $926.23
       in costs, when the documentation attached to the fee petition, according to the Cavanaughs,
       only amounted to $813.83.5

           4
           The Cavanaughs allege that the invoices attached to the fee petition only amounted to $27,007.70.
           5
           We are skeptical of the Cavanaughs’ claim on this point, as they appear to have overlooked $120
       in charges clearly set forth in the invoices. The Cavanaughs’ brief contains a table of charges
       purportedly based on the invoices attached to North Spaulding’s fee petition. The Cavanaughs’ table

                                                    - 12 -
¶ 45        We agree that North Spaulding did not establish that it was entitled to recover attorney fees
       and costs incurred on behalf of Westward. The plain language of the Condominium Property
       Act and the Forcible Entry and Detainer Act permit a condominium association to recover
       attorney fees and costs “arising out of” and “based on” a unit owners’ failure to pay, but North
       Spaulding points to no statutory provision that expressly permits the condominium association
       to recover fees and costs incurred by a third-party defendant. Neither the Condominium
       Property Act nor the Forcible Entry and Detainer Act contains a “prevailing party” attorney
       fees and costs provision. It is clear from reviewing the invoices attached to the fee petition that
       part of the fees recovered by North Spaulding relate to attorney fees and costs incurred by its
       management company Westward.6
¶ 46        If a trial court’s decision rests on an error of law, then it is clear that an abuse of discretion
       has occurred, as it is always an abuse of discretion to base a decision on an incorrect view of
       the law. Silverberg v. Haji, 2015 IL App (1st) 141321, ¶ 34 (citing People v. Porter-Boens,
       2013 IL App (1st) 111074, ¶ 10). Although we lack a report of proceedings and have an
       inadequate basis to determine whether the trial court abused its discretion in determining the
       reasonableness of the requested fees, we are satisfied that North Spaulding’s petition for
       attorney fees and costs clearly includes fees and costs incurred by the third-party defendant
       Westward, which North Spaulding has not established are recoverable.
¶ 47        We therefore affirm the award of attorney fees to North Spaulding based on the hourly rate
       and time expended on behalf of North Spaulding as presented to and approved by the trial
       court. However, we vacate the trial court’s award of $23,117.50 in attorney fees in favor of
       North Spaulding to the extent that this award includes attorney fees incurred by of Westward in
       its defense of the third-party complaint filed against it. We vacate the trial court’s award of
       $926.23 in costs in favor of North Spaulding and remand for a hearing on North Spaulding’s
       petition for attorney fees. On remand, the trial court should exclude attorney fees and costs
       attributable to Westward’s defense of the third-party complaint, unless the association can cite
       to other statutory authority, and ensure that the attorney fees and costs awarded to North
       Spaulding are properly supported.

¶ 48                                        CONCLUSION
¶ 49       For the foregoing reasons, we affirm the trial court’s order denying the Cavanaughs’
       section 2-1110 motion for judgment and denying their motion to reconsider, we affirm the trial
       court’s order denying the Cavanaughs’ motion for a new trial, we affirm the award of attorney
       fees and the rate and hours expended on behalf of North Spaulding, we vacate the trial court’s
       order granting attorney fees in favor of North Spaulding to the extent the award includes
       attorney fees incurred by Westward in its defense of the third-party complaint, and remand for
       further proceedings consistent with this order.



       includes a line item for “Sheriff Fee for Posting” in the amount of $60. According to North Spaulding’s
       invoices, there were three charges for Sheriff Fee for Posting, at the rate of $60 each.
           6
             For example, North Spaulding filed a motion to dismiss the Cavanaughs’ original and first
       amended counterclaim, while Westward filed a motion to dismiss the original and first amended
       third-party complaint. It is also clear that some of the costs itemized include the appearance fee for
       Westward, and costs associated with filing documents on behalf of Westward.

                                                     - 13 -
¶ 50   Affirmed in part; vacated in part; remanded with instructions.




                                             - 14 -